                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

BRIAN J. WHITE,                           )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )     CAUSE NO. 3:17-CV-578-JD-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                 OPINION AND ORDER

       Brian J. White, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (MCF 17-02-383) where a Disciplinary Hearing

Officer (DHO) found him guilty of attempting to traffick in violation of Indiana

Department of Correction (IDOC) policies A-111 and A-113 on March 8, 2017. ECF 1 at

1, ECF 10-3 at 1. As a result, he was sanctioned with the loss of 90 days earned credit

time and demoted in credit class. Id. The Warden has filed the administrative record

and White filed a traverse. Thus this case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418
U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the

record to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445,

455 (1985). In his petition, White argues there are three grounds which entitle him to

habeas corpus relief.

       In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some

evidence, courts are not required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence, but only determine

whether the prison disciplinary board’s decision to revoke good time credits has some

factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here, White was found guilty of attempting to traffic in violation of IDOC

policies A-111 and A-113. Specifically, IDOC offense A-111 prohibits inmates from



                                             2
“[a]ttempting or conspiring or aiding and abetting with another to commit any Class A

offense.” Indiana Department of Correction, Adult Disciplinary Process: Appendix I.

http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf.

The Disciplinary Code for Adult Offenders defines “conspiracy” as “[t]wo (2) or more

offenders or other persons planning or agreeing to commit acts which are prohibited by

Department or facility rule, procedure or directive.” The Disciplinary Code for Adult

Offenders. http://www.in.gov/idoc/files/02-04-101_The_Disciplinary_Code_for_

Adult_Offenders_6-1-2015.pdf. IDOC offense A-113 prohibits inmates from

”[e]ngaging in trafficking (as defined in IC 35-44.1-3-5) with anyone who is not an

offender residing in the same facility. “ Appendix I, supra. And “[a] person who,

without the prior authorization of the person in charge of a penal facility . . . ,

knowingly or intentionally delivers . . . an article to an inmate . . . of the facility . . .

commits trafficking with an inmate, a Class A misdemeanor.” Ind. Code § 35-44.1-3-

5(b)(1),(3).

       The Conduct Report charged White as follows:

       During the course of a month long investigation information was gathered
       on Offender Brian White, 238512. This information pertained to him, and
       a female suspect on the outside. White got access to Offender Jerry
       Hardman’s PIN number with the assistance of this female via JPay. White
       was able to communicate using Hardman’s number on the offender phone
       system. They spoke of “setting up parties” and what & who would be at
       the party; crystal and cake (code for crystal meth and Suboxone.) Based
       on information gathered, outside law enforcement was contacted and the
       female suspect was monitored. Also White communicated with this
       female over the JPay system but she did not use her real name.



                                                 3
       On February 4th the female suspect was stopped, vehicle was searched
       and she was placed in jail (on going investigation.) Through her own
       admission she was on her way to meet someone [who] was going to bring
       drugs inside this prison. An Aramark worker was detained and arrested
       on the 5th for attempting to traffick [ ]. It is not clear if White was actually
       a part of this deal but with all the telephone calls, the JPays and his
       association with Hardman and this female it has been established that he
       was attempting to conspire with her to set up drugs coming inside.

       All evidence can be viewed or listened to at the DII office. Case reference
       listed below [17-MCF-0021 Trafficking and 17-MCF-0020].

ECF 10-1 at 1.

       In his first ground, White argues his due process rights were violated because he

was denied a fair hearing before an impartial decision-maker. ECF 1 at 2. As an initial

matter, however, White has not met the exhaustion requirement contained in 28 U.S.C.

§ 2254(b), as to this issue. To have exhausted his administrative remedies, White must

have properly presented the issue at each administrative level. Moffat v. Broyles, 288

F.3d 978, 981-82 (7th Cir. 2002). However, notwithstanding White’s failure to exhaust,

the court may deny the claim on the merits. See 28 U.S.C. § 2254(b)(2) (“[a]n application

for a writ of habeas corpus may be denied on the merits, notwithstanding the failure of

the applicant to exhaust the remedies available in the courts of the State”).

       Turning to the merits of his claim, in the prison disciplinary context, adjudicators

are “entitled to a presumption of honesty and integrity,” and “the constitutional

standard for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003).

Due process prohibits a prison official who was personally and substantially involved

in the underlying incident from acting as a decision-maker in the case. Id. However,


                                              4
due process is not violated simply because the hearing officer knew the inmate,

presided over a prior disciplinary case, or had some limited involvement in the events

underlying the charge. Id.

       The court’s review of the record shows there is no evidence in the record to

support White’s contention that the DHO was biased against him or that he did not

have an impartial hearing. Here, White claims he was subjected to an unfair hearing

because the DHO, who presided over his hearing, lacked impartiality when he stated

“since [Internal Affairs] wrote [him] up he was finding [him] guilty.” ECF 1 at 2. But

here White has not shown that the DHO was directly or otherwise substantially

involved in the factual events underlying the disciplinary charges, or the investigation

of the incident. Piggie, 342 F.3d at 666. The fact the DHO found the conduct report and

confidential internal affairs investigation to be credible and discredited White’s account

of the events does not establish the DHO was biased against him. Therefore, White’s

first ground does not identify a basis for habeas corpus relief.

       In his second ground, White argues his due process rights were violated because

he was denied the right to present documentary evidence. ECF 1 at 2. Here, he claims

he requested a copy of his JPay contact list to show that “Crystal” is a person and not a

drug. Id. He further asserts he asked prison officials to contact “Crystal” to confirm

that she was “willing to come to Indiana from Chicago and be picked up by the female

that [he] was on the phone with.” Id. A prisoner has a right to call witnesses and

present documentary evidence in a prison disciplinary proceeding. Wolff, 418 U.S. at


                                             5
566. White’s right to present evidence was satisfied. During his screening, White had

the opportunity to request evidence in his defense. However, the only evidence White

requested during his screening was his JPay phone conversations, not his JPay contact

list. ECF 10-2 at 1. He did not request his JPay contact list until he filed his facility-level

appeal. ECF 10-5 at 2. In that appeal, he asserted “My JPay will show clear as day

Crystal Jones is the mother of my child.” Id. But his request was too late. Due process

is not denied when prison officials deny untimely, day-of-hearing requests for evidence

or refuse to consider evidence that could have been but was not timely requested.

McPherson, 188 F.3d at 786; Hamilton v. O’Leary, 976 F.2d 341, 346-47 (7th Cir. 1992).

However, even if White had timely requested his JPay contact list and his request had

been denied, that error would have been harmless because there is no indication in the

record that this evidence “might have aided [his] defense.” Piggie v. Cotton, 342 F.3d

660, 666 (7th Cir. 2003).

       In this case, as stated, the only evidence White timely requested was his JPay

phone conversations. ECF 10-2 at 1. While White had a right to request evidence in his

defense, see Wolff, 418 U.S. at 566, he did not necessarily have a right to personally

review that evidence. See White v. Ind. Parole Bd., 266 F.3d 759, 767 (7th Cir. 2001)

(“prison disciplinary boards are entitled to receive, and act on, information that is

withheld from the prisoner and the public . . . “). White’s request to review his JPay

phone conversations was denied because they were an integral part of an ongoing,

extensive internal affairs investigation into drug trafficking activities in the prison.


                                               6
White’s JPay phone conversations are contained in a confidential internal affairs

investigation file (DII 17-MCF-0020 and 17-MCF-0021, hereinafter referred to as “file”)

which details personal and identifying information of those offenders and civilians,

who have been involved in trafficking activities. Thus, the release of the file would

have given White and other offenders crucial, sensitive information about the

investigation as well as insight into the surveillance techniques used by prison

investigators. The court has reviewed the file and finds that prison officials did not err

in determining that it posed a security threat to disclose the information contained in

the file.

        White also did not have a right to review the file because it does not contain

exculpatory evidence. Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992) (due

process only requires production of “exculpatory” evidence). Exculpatory in this

context means evidence which “directly undermines the reliability of the evidence in

the record pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir.

1996). While White has a right to present relevant, exculpatory evidence in his defense,

the file is made up of incriminating phone conversations evidencing his participation in

drug trafficking activities in the prison.

        For instance, in one phone conversation White had on the morning of January 18,

2017, he asks the woman on the other end, Oliver, “[i]n order to go pick up ‘Crystal’ and

uh the cake, how much more do you need?” ECF 10 at 12, ECF 12 at 98. White says he

is just trying to get Oliver “to pick up ‘Crystal’ around 7”, to which Oliver responds, “I


                                             7
can’t pick up at 7 . . . well maybe . . . it’s been a while since I’ve f***** with any

‘Crystals.’” Id. White and Oliver then engage in a conversation about White wanting

“14 gigabytes” of the ‘Crystal,’ not the cake. Id. White next says, “Yeah, but I be cool . .

. with 7 cuz that’s still like 21 . . . that’ll still get a m*********** like 21 . . . if I can pick up

‘Crystal’ and get like 40 slices of cake, that’s a party.” Id. Immediately thereafter,

Oliver begins mumbling to herself “40 times 20 that’s 800 it’d be about 1500.” Id. Later

in the call, White asks Oliver “when we gonna be ready to throw this party?” to which

Oliver responds, “it’s gonna be probably a couple weeks.” Id. Then, in another phone

conversation on January 20, 2017, White told Oliver he wanted “Crystal” to be picked

up for a party in three days—Oliver states that is not going to happen but she can come

to the next one. ECF 10 at 19, ECF 12 at 95-99. Given the context of the discussions

between White and Oliver, there is nothing in these phone conversations that are

exculpatory or helpful to White as they detail his attempts to traffick “Crystal” (crystal

methamphetamine) and “cake” (suboxone) into the prison. Furthermore, the court has

reviewed the file and notes White’s other phone conversations are likewise not

exculpatory as they too evidence his participation in trafficking activities. Jeffries v. Neal,

737 Fed. Appx 791, 793 (7th Cir. 2018) (“our review of the internal-affairs file confirms

that it contains no evidence contradicting the hearing officer’s conclusion that Jeffries

trafficked drugs.”).

        To the extent the DHO might have erred in not releasing that portion of the file

containing White’s JPay phone conversations to him, that error was harmless. Here, the


                                                   8
court notes that while the DHO or prison officials could have redacted the file and

potentially given White copies of his phone conversations, he has not shown that the

denial of that evidence resulted in actual prejudice rather than harmless error. Piggie v.

Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Because White participated in the JPay phone

conversations, he was already aware of the contents of those conversations. In other

words, he has not shown that being able to review his own phone conversations would

have provided him with anymore information than what he had already known.

Therefore, White’s second ground does not identify a basis for granting habeas corpus

relief.

          In his third ground, White argues his due process rights were violated because

he was not given “a written copy of the finding of facts in [his] case.” ECF 1 at 3. Due

process requires that a fact-finder provide a written statement of the evidence relied on

and the reasons for the disciplinary action. Wolff, 418 U.S. at 564-65. The written

statement requirement is “not onerous,” and to satisfy due process “[t]he statement

need only illuminate the evidentiary basis and reasoning behind the decision.” Scruggs

v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007). Here, the DHO’s report of disciplinary

hearing indicated she considered the staff reports, the statement of the offender, and DII

case files 17-MCF-0020 and 17-MCF-0021. DE 10-3 at 1. His statement is not lengthy

but the DHO adequately identified the evidence he relied on for his decision, and it is

clear that he chose to credit the evidence collected and the conclusions reached by

internal affairs investigators, instead of White’s explanation of his innocence—that he


                                              9
was simply planning a party for when he would be released from prison in eight years.

Because the DHO’s written statement satisfied the minimal requirements of due

process, and he thoroughly considered all of the record evidence in finding White

guilty, this third ground does not provide a basis for habeas corpus relief.

       As a final matter, to the extent White seems to imply in his petition that there

was insufficient evidence for the DHO to find him guilty of attempting to traffic drugs,

that contention fails. In assessing the sufficiency of the evidence, a conduct report alone

can be enough to support a finding of guilt. McPherson, 188 F.3d at 786. Such is the case

here. In the conduct report, Internal Affairs Investigator Harbaugh detailed her month

long investigation of White and a female suspect (Oliver) who were involved in

trafficking drugs into the prison. ECF 10-1 at 1. Harbaugh documented the fact that

White was able to access Offender Jerry Hardman's PIN number with the assistance of

the female suspect by utilizing JPay. Id. White and the female suspect often spoke on

the phone about “setting up parties” and “what [and] who” would be at the parties:

crystal and cake (code for crystal methamphetamine and suboxone). Id. On February 4,

2017, the female suspect was arrested and, at that time, Harbaugh documented her

admission that “she was on her way to meet someone [who] was going to bring drugs

inside [the] prison.” Id. The next day, on February 5, 2017, an Aramark worker was

arrested for attempting to traffic drugs into the prison. Id. While Harbaugh noted he

did not know if White was part of this specific drug deal, his phone calls, the Jpay

conversations, and his association with Hardman and the female suspect were enough


                                            10
to establish he was conspiring with her to traffic drugs into the prison. Id. Given

Harbaugh’s detailed conduct report coupled with the extensive internal affairs

investigation linking White to a conspiracy to traffic drugs into the prison with Oliver’s

assistance, there was more than “some evidence” for the DHO to find White guilty of

offenses A-111 and A-113. While White claimed he was simply planning a party for

when he would be released from prison in eight years, the DHO was not required to

credit or believe his story. McPherson, 188 F.3d at 786 (the court is not “required to

conduct an examination of the entire record, independently assess witness credibility,

or weigh the evidence.”). Therefore, the DHO’s finding that White was guilty was

neither arbitrary nor unreasonable in light of these facts.

       If White wants to appeal this order, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court,

569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma pauperis on

appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case could not be

taken in good faith.

       For these reasons, Brian J. White’s petition for writ of habeas corpus is DENIED.

The clerk is DIRECTED to close this case.

       SO ORDERED on December 11, 2018


                                                       /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT



                                             11
